DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement dated 8/11/2020, the applicant elected invention I (claims 1-5, 7) and species 1 - Figure 1 (claims 1-5) with traverse in the reply filed on 11/25/2020.  Amended claims 24-32 and 33-37 are not drawn to the elected species because the elected species does not transfer solid CO2, but transfers melted CO2.  The applicant rehearsed the same arguments in the reply filed 10/22/21 as presented previously and they are still unpersuasive for the same reasons as previously set forth by the Examiner since the elected species does not transfer solids to the CO2 container (92).  The elected species only moves a liquid CO2 to the container.  Applicant’s remarks (p. 12) further allege that the Examiner’s position is that the solid CO2 “is necessarily liquid CO2 before leaving frost heat exchangers 74, 76, 78, 80”.  This is not correct.  The position of the Examiner is that the disclosed and elected species transfers liquid to the container (92).  The applicant is reminded that the offending claim language requires, “transferring the solid to the CO2 reservoir”.  It is unclear why the applicant refuses to merely claim the disclosed and elected species and persist in claiming solid transfer to the reservoir, when the applicant acknowledges that in the disclosed invention, “the solid CO2” is “fully melted before being transferred to liquid CO2 reservoir 92” (p. 12).  Therefore, claim(s) 24-37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 38-46 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 38, the recitation, “wherein the liquid CO2 from the liquid CO2 reservoir and the N2 rich stream from the at least one frost heat exchanger are the only coolants present in the CO2 separation and liquefaction system” is new matter as there 
The recitation, “the first cooling stage comprising a first gas path and a second gas path coupled in parallel with the first gas path” in combination with the recitations later that “the first cooling stage is configured to: cool a first stream of the gas with a first portion of liquid CO2 as a coolant in the first gas path using at least one heat exchanger in the first gas path” and the recitation, “cool a second stream of the gas with an N2 rich stream as a coolant in the second gas path using at least one heat exchanger in the second gas path” contains new matter since the liquid CO2 and the N2 rich stream are not disclosed as being in parallel.  Only the feed gas is in parallel gas paths.  However, the claims include scope where the coolants are in the parallel paths. 
The recitation, “at least one frost heat exchanger configured to extract at least 97% of the CO2 in the cooled gas output by the second cooling stage in forming the N2 rich stream;” contains new matter since the disclosure fails to state anywhere that the frost heat exchangers are in any way structured to ensure at least 97% extraction.  There is no support anywhere for the frost heat exchangers making this function possible.  The Examiner does not wish to speculate but it appears that there are many factors and system components that may make such an extraction rate possible but the disclosure fails to clearly identify what those components and factors are.
In regard to claim 44, the recitation, “wherein the liquid CO2 from the liquid CO2 reservoir and the N2 rich stream from the at least one frost heat exchanger are the only coolants utilized by the CO2 separation and liquefaction system” is new matter as there 
The recitation, “cooling a gas in two parallel gas paths of a first cooling stage” in combination with the recitations later, “a first gas path that utilizes a first portion of a liquid CO2 as a coolant in at least one heat exchanger of the first gas path;” and the recitation, “a second gas path that utilizes a B2 rich stream as a coolant in at least one heat exchanger of the second gas path;” include new matter because the disclosure shows that the liquid CO2 and the N2 rich stream are not in parallel gas paths.  Only the feed gas is in parallel gas paths.  
The recitation, “at least one frost heat exchanger configured to extract at least 97% of the CO2 in the cooled gas output by the second cooling stage in forming the N2 rich stream;” contains new matter since the disclosure fails to state anywhere that the frost heat exchangers are in any way structured to ensure at least 97% extraction.  There is no support anywhere for the frost heat exchangers making this function possible.  The Examiner does not wish to speculate but it appears that there are many factors and system components that may make such an extraction rate possible but the disclosure fails to clearly identify what those components and factors are.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(s) 38-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 38, the recitation, “the first cooling stage comprising a first gas path and a second gas path coupled in parallel with the first gas path” is indefinite in combination with the recitations later that “the first cooling stage is configured to: cool a first stream of the gas with a first portion of liquid CO2 as a coolant in the first gas path using at least one heat exchanger in the first gas path” and the recitation, “cool a second stream of the gas with an N2 rich stream as a coolant in the second gas path using at least one heat exchanger in the second gas path” because the latter recitations are that the coolants are in the gas paths, but the initial recitation requires that the gas paths are in parallel - and only the gas that is cooled in is in a parallel relationship.
In an effort to aide the applicant to the most extent possible it is rehearsed that the problem with the recitations is that the recitations concerning the liquid CO2 and the N2 rich stream are recited as if they are in the parallel gas paths.  However, the disclosure shows that only the gas that is being cooled is in a first and a second gas path that are in parallel.  It is advised that the applicant adjust the recitations concerning the liquid CO2 and the N2 rich stream so that they are not recited as being “in the first gas path” and “in the second gas path” as this is not consistent with the claim recitations and not consistent with the disclosure.
The recitation, “at least one frost heat exchanger configured to extract at least 97% of the CO2 in the cooled gas output by the second cooling stage in forming the N2 
	In regard to claim 41, the recitation that the heat exchangers are configured to cool to certain temperatures is entirely indefinite as the disclosure shows that the heat exchangers have no particular structure that makes the recited temperatures possible and it is entirely unclear what structure is required by the ability to provide temperatures of just above freezing point of water, a temperature at which water begins freezing and temperature to removal additional water.  Further the recitation of additional water and ice is indefinite as there is no way to discern what temperature this is or what the water and ice must be additional too.  Further, as the disclosure shows that water is removed before these heat exchangers it is unclear what structure is actually required.
In regard to claim 44, the recitation, “cooling a gas in two parallel gas paths of a first cooling stage” is indefinite in combination with the recitations later, “a first gas path that utilizes a first portion of a liquid CO2 as a coolant in at least one heat exchanger of the first gas path;” and the recitation, “a second gas path that utilizes a B2 rich stream as a coolant in at least one heat exchanger of the second gas path;” because the latter recitations are that the coolants are in the gas paths, but the initial recitation requires 
In an effort to aide the applicant to the most extent possible it is rehearsed that the problem with the recitations is that the recitations concerning the liquid CO2 and the N2 rich stream are recited as if they are in the parallel gas paths.  However, the disclosure shows that only the gas being cooled is in a first and a second gas path and these are also the only paths that are in parallel.  It is advised that the applicant adjust the recitations concerning the liquid CO2 and the N2 rich stream so that they are not portrayed as being “in the first gas path” and “in the second gas path” as this is not consistent with the claim recitations and not consistent with the disclosure.
	The recitation, “as a coolant” and “as a refrigerant” are referencing the same fluid and are indefinite since it is not clear what makes the fluid as a coolant and as a refrigerant.  These appear redundant and there is no way to determine how the liquid CO2 is any different as a coolant or a refrigerant.
	Further, the semicolon in line 6 is unclear since the other phrases continue to refer to what the recitation is configured to do functionally and it appears to be necessarily a comma if the remaining recitations are to belong to “the first cooling stage configured to:” recitation.
	The recitation, “using the first portion of the liquid CO2 as a coolant;” is similarly problematic since the semicolon should be a comma to make clear that the language following this recitation is still related to the second cooling stage recitation.
	The semicolons within the expansion stage recitation should be commas.


All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that all of the recitations of the claims are modified by sufficient structure to perform the recited functions and do not meet the conditions of 112(f) language.

In view of the ambiguities in the claim language, it is not possible to make any determinations over the art due to the uncertainties and new matter associated with new limitations of the claims.  


Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive in view of the new grounds of rejection above.
	Applicant's argument (page 16) is an allegation that in light of the specification a skilled artisan would be readily able to ascertain the scope of the invention because what makes the heat exchangers capable of the temperatures is that they are cooled by the liquid carbon dioxide and the nitrogen streams.  
In response, the allegation is unpersuasive since the claims already require those coolants in claim 38 and therefore the recitation of claim 41 cannot be interpreted as merely requiring these coolants, since that leads to redundant recitations.  Further the remarks demonstrate that the disclosure does not teach any structure that makes the functional language possible and it is unclear how the series of heat exchangers claimed is any different structurally from three series connected heat exchangers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 15, 2021